DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20, 29-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claims 13 and 29, and consequently claims 14-20 and 30-32, it is unclear where Applicant finds original support for in response to a first determination that the first entity identifier matches the second entity identifier and a second determination that the duration of time for the fault injection has not expired, inject a fault into a response to the service request according to the fault parameters. Notably, there is both a step to “determine” identifier match AND “a first” determination of matching on the same identifiers (referred to with “the”). It is unclear where a SECOND determination that THE duration of time has not expired is originally disclosed, particularly IN RESPONSE to “first determination” that THE first and second identifiers match.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 21, and consequently claims 22-28, “the API call” has no antecedent basis. For the purpose of examination, it is understood to refer to “the API function call”. Further, in interpreting claim 21, “the duration of time” is understood to refer to the antecedent “a duration of time in which fault injection is permitted to occur”, so reading “the duration of time for the API [function] call has not expired” is understood to refer to the duration of time in which fault injection is permitted to occur as specified by the API function call.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070050686 to Keeton et al. and official notice.

Referring to claim 21, Keeton discloses a method, comprising:
	receiving a function call from a fault injection service, the function call specifying a fault, fault parameters, a first entity identifier (From paragraph 44, "Controller 206 also determines from the received campaign information 23, which requests are to be impacted with the desired simulated fault. For instance, campaign information 23 may specify that interposition agent 12A is to impact all requests from client application 21 with the desired simulated fault." From paragraph 45, "For example, suppose campaign information 23 specifies that a root cause fault of high contention for online block storage is desired to be imposed on all data access requests from client application 21 that are directed to such online block storage."), and a duration of time in which fault injection is permitted to occur (Paragraph 21, “In certain embodiments of the present invention, one or more fault "campaigns" may be defined. Such a campaign may specify a number of faults that are to be simulated, as well as various other characteristics desired for evaluation of a system, such as identification of the requests that a given fault is to impact, duration of the simulation of a given fault, frequency of occurrence of a given fault in the duration of the simulation, etc. In certain embodiments, separate fault campaigns are defined for different requesters. In certain embodiments, a number of fault campaigns may be defined, and one or more of such fault campaigns may be active at any given time. Thus, for instance, a first fault campaign may be defined for specifying a number of faults and corresponding durations, frequencies, etc. of such faults to be employed for impacting requests from a first requestor, while a different fault campaign may be defined for specifying a number of faults and corresponding durations, frequencies, etc. of such faults to be employed for impacting requests from a second requestor. As described further herein, in certain embodiments, fault campaign(s) may be defined programmatically by inputting campaign information to a controller, which in turn controls the operation of an interposition agent to cause it to simulate fault(s) in accordance with the defined fault campaign(s). While many examples provided herein focus on the simulation of a given fault, it should be understood that in certain embodiments fault campaign(s) may be defined, which may configure the interposition agent to simulate a plurality of different faults for various different requesters and/or according to different durations and/or frequencies, etc.” Further, see paragraphs 39, 40, 46, 52-54.); 	receiving a service request that comprises a second entity identifier; determining that the first entity identifier matches the second entity identifier (From paragraph 44, "The interposition agent 12A then monitors the intercepted data access requests to determine if any of the requests are ones that are to be impacted. That is, the interposition agent 12A determines whether the requests are ones specified as requests to be impacted (e.g., from client application 21) and whether such requests are directed to a data storage type for which a fault is to be simulated." From paragraph 45, "Interposition agent 12A then monitors the intercepted requests to detect requests from client application 21 directed to online block storage."); 	determining that the duration of time for the function call has not expired (Paragraph 21, “In certain embodiments of the present invention, one or more fault "campaigns" may be defined. Such a campaign may specify a number of faults that are to be simulated, as well as various other characteristics desired for evaluation of a system, such as identification of the requests that a given fault is to impact, duration of the simulation of a given fault, frequency of occurrence of a given fault in the duration of the simulation, etc. In certain embodiments, separate fault campaigns are defined for different requesters. In certain embodiments, a number of fault campaigns may be defined, and one or more of such fault campaigns may be active at any given time. Thus, for instance, a first fault campaign may be defined for specifying a number of faults and corresponding durations, frequencies, etc. of such faults to be employed for impacting requests from a first requestor, while a different fault campaign may be defined for specifying a number of faults and corresponding durations, frequencies, etc. of such faults to be employed for impacting requests from a second requestor. As described further herein, in certain embodiments, fault campaign(s) may be defined programmatically by inputting campaign information to a controller, which in turn controls the operation of an interposition agent to cause it to simulate fault(s) in accordance with the defined fault campaign(s). While many examples provided herein focus on the simulation of a given fault, it should be understood that in certain embodiments fault campaign(s) may be defined, which may configure the interposition agent to simulate a plurality of different faults for various different requesters and/or according to different durations and/or frequencies, etc.” Further, see paragraphs 39, 40, 46, 52-54.); and 	in response to a determining that the first entity identifier matches the second entity identifier and determining that the duration of time has not expired, injecting a fault into a response to the service request according to the fault parameters (From paragraph 44, "When any such request is detected by interposition agent 12A, it uses the appropriate simulator 202-205 to impose the error manifestation 209 on such request, thereby simulating the desired root cause fault 207." From paragraph 45, "Upon detecting such a request, interposition agent uses logic 202.sub.1 of simulator 202 to impose the appropriate amount of delay to a response to such request, thereby simulating the desired high contention fault for online block storage." Paragraph 21, “In certain embodiments of the present invention, one or more fault "campaigns" may be defined. Such a campaign may specify a number of faults that are to be simulated, as well as various other characteristics desired for evaluation of a system, such as identification of the requests that a given fault is to impact, duration of the simulation of a given fault, frequency of occurrence of a given fault in the duration of the simulation, etc. In certain embodiments, separate fault campaigns are defined for different requesters. In certain embodiments, a number of fault campaigns may be defined, and one or more of such fault campaigns may be active at any given time. Thus, for instance, a first fault campaign may be defined for specifying a number of faults and corresponding durations, frequencies, etc. of such faults to be employed for impacting requests from a first requestor, while a different fault campaign may be defined for specifying a number of faults and corresponding durations, frequencies, etc. of such faults to be employed for impacting requests from a second requestor. As described further herein, in certain embodiments, fault campaign(s) may be defined programmatically by inputting campaign information to a controller, which in turn controls the operation of an interposition agent to cause it to simulate fault(s) in accordance with the defined fault campaign(s). While many examples provided herein focus on the simulation of a given fault, it should be understood that in certain embodiments fault campaign(s) may be defined, which may configure the interposition agent to simulate a plurality of different faults for various different requesters and/or according to different durations and/or frequencies, etc.” Further, see paragraphs 39, 40, 46, 52-54.).
	Although Keeton does not specifically disclose the function call may be an API function call, these are very well known in the art. Examiner takes official notice for API function calls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an API to make the function call because this is a type of software interface that makes a service available to other software.

Referring to claim 22, Keeton and official notice (API) discloses the service request is one of many service requests that comprise the second entity identifier; the fault parameters specify that the fault is to be injected into a fraction of the many service requests; and the machine-readable instructions that cause the computing device to inject the fault into the response to the service request further cause the computing device to at least determine that the service request is one of the fraction of the many service requests (Paragraph 63, "c) targeted fraction of visible errors: the interposition agent may choose failure frequencies based on a goal for what fraction of requests results in a visible error. Target fractions might be chosen for the overall error rate, the error rate per gigabyte ("GB") of storage, the error rate for specific data structures, or the rate of specific error classes (e.g., slowdown vs. failure vs. incorrect results or short-term transient vs. long-term transient vs. persistent); and". ).

Referring to claim 23, Keeton and official notice (API) discloses the machine-readable instructions, when executed by the processor, further cause the computing device to forward the service request to a destination specified in the service request (Paragraph 25, " In operation of the example of FIG. 1A, requestors 10.sub.1 through 10.sub.N are making data access requests to data storage system 11, which flow through interposition agent 12. Interposition agent 12 may be configured to selectively impact any of those data access streams 10.sub.1R-10.sub.NR by simulating a desired type of fault in the data storage system 11. In this example, interposition agent 12 is configured to simulate a fault for the requests of stream 10.sub.1R from requestor 10.sub.1. Exemplary techniques for programmatically configuring interposition agent 12 to select a desired request stream to impact and/or a desired type of fault to simulate for impacting the selected request streams are described further herein. As illustrated in the example of FIG. 1A, interposition agent 12 selectively impacts request stream 10.sub.1R by simulating a desired type of data storage fault, while passing the request streams 10.sub.2R-10.sub.NR without impact to data storage system 11. As described further herein, in certain embodiments interposition agent 12 simulates a desired type of data storage fault by manifesting a resulting type of "error" (e.g., increased latency in responding, dropping all or a portion of the requested data from the response, responding with corrupt data, responding with an indication of an error, etc.) in response to the data access requests of the impacted stream 10.sub.1R. Depending on the type of fault being simulated, the interposition agent 12 may, in response to a data access request of stream 10.sub.1R, access (e.g., write to or retrieve from) the requested data of data storage system 11 (as indicated by the dashed line of FIG. 1A for stream 10.sub.1R). However, interposition agent 12 may simulate to the requestor 10.sub.1, that such data access is impacted in some way, such as delayed by some amount of latency, etc.").

Referring to claim 26, Keeton and official notice (API) discloses the specified fault is a failure response to the service request and the machine-readable instructions that cause the computing device to inject the fault into the response to the service request according to the fault parameters further cause the computing device to at least: create a response to the service request that comprises a failure status or code specified in the fault parameters; and send the response to the service request to an application or device that sent the service request (Paragraph 25, " In operation of the example of FIG. 1A, requestors 10.sub.1 through 10.sub.N are making data access requests to data storage system 11, which flow through interposition agent 12. Interposition agent 12 may be configured to selectively impact any of those data access streams 10.sub.1R-10.sub.NR by simulating a desired type of fault in the data storage system 11. In this example, interposition agent 12 is configured to simulate a fault for the requests of stream 10.sub.1R from requestor 10.sub.1. Exemplary techniques for programmatically configuring interposition agent 12 to select a desired request stream to impact and/or a desired type of fault to simulate for impacting the selected request streams are described further herein. As illustrated in the example of FIG. 1A, interposition agent 12 selectively impacts request stream 10.sub.1R by simulating a desired type of data storage fault, while passing the request streams 10.sub.2R-10.sub.NR without impact to data storage system 11. As described further herein, in certain embodiments interposition agent 12 simulates a desired type of data storage fault by manifesting a resulting type of "error" (e.g., increased latency in responding, dropping all or a portion of the requested data from the response, responding with corrupt data, responding with an indication of an error, etc.) in response to the data access requests of the impacted stream 10.sub.1R. Depending on the type of fault being simulated, the interposition agent 12 may, in response to a data access request of stream 10.sub.1R, access (e.g., write to or retrieve from) the requested data of data storage system 11 (as indicated by the dashed line of FIG. 1A for stream 10.sub.1R). However, interposition agent 12 may simulate to the requestor 10.sub.1, that such data access is impacted in some way, such as delayed by some amount of latency, etc.").

Referring to claim 27, Keeton and official notice (API) discloses the specified fault is a delayed response to the service request and the machine-readable instructions that cause the computing device to inject the fault into the response to the service request according to the fault parameters further cause the computing device to at least: wait for an amount of time specified as a fault parameter; and forward the service request to a destination specified in the service request or generate a response to the service request after the amount of time has passed (Paragraph 45, "For example, suppose campaign information 23 specifies that a root cause fault of high contention for online block storage is desired to be imposed on all data access requests from client application 21 that are directed to such online block storage. Controller 206 receives the campaign information 23 and uses model 208 to map the high contention fault (i.e., root cause fault 207 in this example) to high latency (i.e., error manifestation 209 in this example). Interposition agent 12A then monitors the intercepted requests to detect requests from client application 21 directed to online block storage. Upon detecting such a request, interposition agent uses logic 202.sub.1 of simulator 202 to impose the appropriate amount of delay to a response to such request, thereby simulating the desired high contention fault for online block storage. For instance, to impose the high latency error manifestation in responding to an access request from client application 21 directed to online block storage, logic 202.sub.1 may start a timer and delay the response for the request by a determined amount of time. Of course, requests made by other applications and/or requests from application 21 to other parts of the data storage system 11 are not impacted by interposition agent 12A unless a campaign is further established for such other applications and/or other parts of the data storage system.").

Referring to claim 28, Keeton and official notice (API) discloses that the specified fault is a throttling of responses and the machine-readable instructions that cause the computing device to inject the fault into the response to the service request according to the fault parameters further cause the computing device to at least drop the service request (Paragraph 25, " In operation of the example of FIG. 1A, requestors 10.sub.1 through 10.sub.N are making data access requests to data storage system 11, which flow through interposition agent 12. Interposition agent 12 may be configured to selectively impact any of those data access streams 10.sub.1R-10.sub.NR by simulating a desired type of fault in the data storage system 11. In this example, interposition agent 12 is configured to simulate a fault for the requests of stream 10.sub.1R from requestor 10.sub.1. Exemplary techniques for programmatically configuring interposition agent 12 to select a desired request stream to impact and/or a desired type of fault to simulate for impacting the selected request streams are described further herein. As illustrated in the example of FIG. 1A, interposition agent 12 selectively impacts request stream 10.sub.1R by simulating a desired type of data storage fault, while passing the request streams 10.sub.2R-10.sub.NR without impact to data storage system 11. As described further herein, in certain embodiments interposition agent 12 simulates a desired type of data storage fault by manifesting a resulting type of "error" (e.g., increased latency in responding, dropping all or a portion of the requested data from the response, responding with corrupt data, responding with an indication of an error, etc.) in response to the data access requests of the impacted stream 10.sub.1R. Depending on the type of fault being simulated, the interposition agent 12 may, in response to a data access request of stream 10.sub.1R, access (e.g., write to or retrieve from) the requested data of data storage system 11 (as indicated by the dashed line of FIG. 1A for stream 10.sub.1R). However, interposition agent 12 may simulate to the requestor 10.sub.1, that such data access is impacted in some way, such as delayed by some amount of latency, etc.").

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeton and official notice (API) as applied to claims 22 above, and further in view of official notice.

Referring to claim 24, although Keeton and official notice (API) does not specifically disclose the machine-readable instructions that cause the computing device to determine that the service request is one of the fraction of the many service requests further cause the computing device to select the service request on a round-robin basis, round-robin selection is very well known in the art. Examiner takes official notice for round-robin selection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use round-robin selection because it is a way of fairly allocating items where there is no priority and is a form of scheduling that is simple, easy, and starvation-free.

Referring to claim 25, Keeton and official notice (API) disclose that the machine-readable instructions, that cause the computing device to determine that the service request is one of the fraction of the many service requests further cause the computing device to: determine an expected number of service requests to receive; and select the service request if a selected number of service requests is less than the fraction of the expected number of service requests (Paragraph 63, "c) targeted fraction of visible errors: the interposition agent may choose failure frequencies based on a goal for what fraction of requests results in a visible error. Target fractions might be chosen for the overall error rate, the error rate per gigabyte ("GB") of storage, the error rate for specific data structures, or the rate of specific error classes (e.g., slowdown vs. failure vs. incorrect results or short-term transient vs. long-term transient vs. persistent); and".). 	Although Keeton and official notice (API) does not say that this is done on a random basis, selecting randomly is very well known in the art. Examiner takes official notice for random selection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use random selection because it provides realistic data that is reflective of the population.


Response to Arguments
Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive.

Regarding Applicant’s argument (page 12) that Keeton fails to disclose the amended limitations, see rejection above. Applicant was advised of the passages cited above in the prior interview and has failed to provide any response thereto.

Regarding Applicant’s argument (page 12) that Keeton fails to disclose entity identifiers, pointing to Applicant’s inability to determine how Keeton determines which requests are impacted, what criteria, or how impacted requests are differentiated from unimpacted requests, Examiner again points Applicant to the repeatedly cited portion of Keeton. Recited here again with emphasis, “Controller 206 also determines from the received campaign information 23, which requests are to be impacted with the desired simulated fault. For instance, campaign information 23 may specify that interposition agent 12A is to impact all requests from client application 21 with the desired simulated fault. The interposition agent 12A then monitors the intercepted data access requests to determine if any of the requests are ones that are to be impacted. That is, the interposition agent 12A determines whether the requests are ones specified as requests to be impacted (e.g., from client application 21) and whether such requests are directed to a data storage type for which a fault is to be simulated. When any such request is detected by interposition agent 12A, it uses the appropriate simulator 202-205 to impose the error manifestation 209 on such request, thereby simulating the desired root cause fault 207.” Again, it is a mystery to Examiner how monitoring for the identification of the request, “e.g., from client application 21”, does not disclose identifiers (both what is being monitored and what is being monitored for). Examiner’s best guess as to what Applicant is trying to argue here is that perhaps there is not the exact language Applicant has claimed, but there is no in haec verba requirement. It is what the reference discloses to one of ordinary skill in the art. 
	Turning this around, where does Applicant’s claim specify how an impacted request is differentiated from an unimpacted request? Does Applicant’s claim even mention unimpacted requests? 

Regarding Applicant’s maintenance of their traversal of official notice (page 13), no new argument or information is presented. Examiner maintains his previous position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/               Primary Examiner, Art Unit 2114